 

ease1:19-cv-00310-LMB-lDD Documenio Filed 03/19/19 Pag "

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
CRIMINAL RULE 57.4
In Case Number 1:19-cv-310 5 Case Name Malibu Media, LLC v. John Doe
Party Represented by Applicant: P'aintiff

To: The Honorable Judges of the United States District Court for the Eastern District of Virginia

PERSONAL STATEMENT

FULL NAME (no initiais, piease) JO" Ale><ander Hoppe
Bar Identification Number 06479 State Maryland
Firm Name Law Oft"lces of Jon A. Hoppe, Esquire, LLC

Firm PhOne # 202-587-2994 Dil'ect Dial # 301-312-1686 FAX # 202-587-2995
E-Mail Address ihoppe@mhhh|awt`irm.com
Office Mailing Address 1025 Connecticut Avenue, NW #1000; Washington, D.C, 20036

Name(s) of federal court(s) in which I have been admitted Mary|and; District Of COlUmbia

I certify that the rules of the federal court in the district in which I maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.

I hereby certify that, within ninety (90) days before the submission of this application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Crirninal Procedure, and the Federal Rules of
Evidence is current

I am am not X a full-time employee of the United States of America, and if so, request exemption from the admission fee.
/s/ Jon A. Hoppe
(Applicant’s Signature)

I, the undersigned, do certify that I arn a member of the bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant’s personal statement I affirm that his/her personal and professional character and standing are good, and
petition the court to admit the applicant pro hac vice.

 

 

/s/ John C. Decker, || 03/17/;)_019
(Signature) (Date)
.lohn C. Decker, ll 30135

(Typed or Printed Name) (VA Bar Number)

 

Court Use Only:
Clerk’s Fee Paid \/UQU or Exemption Granted

The motion for admission is GRANTED or DENIED

(Date) / ' /

 

/S/ %1@ 3//9/_/4

Leonie M. Brinkenia
United States District Judge

